Title: To George Washington from Samuel Canfield, 12 May 1782
From: Canfield, Samuel
To: Washington, George


                        
                            Sir
                            Garrison near Stamford May 12th 1782
                        
                        Since I wrote your Excellency this morning, I have received your favour of the 8th Instant by Mr Wyikoff.
                            But, as I look upon it that your orders of the 10th countermand those of the former date I have deferred granting a Flag
                            till I shall hear further from your Excellency.
                        Agreeable to your desire I enclose a Return of the Troops under my Command. I have the honour to be with
                            great respect your Excellency’s most Obedient Humble Servant
                        
                            Saml Canfield
                        
                        
                            tabular return of Canfield’s Conn. Battalion not transcribed
                        

                    